Felton, Chief Judge.
“The sustaining or overruling of a plea in abatement on the ground that there is another suit pending between the same parties on the same cause of action is not a final judgment from which an appeal can be taken.” Richard’s Buick, Inc. v. Sease, 116 Ga. App. 232 (156 SE2d 365), and cit. The plea in this case is analogous to such a plea. The plea here is that the present action by a wife for the loss of her husband’s consortium is not sustainable separately from a pending suit seeking to recover for her personal injuries arising from the same cause as the loss of her husband’s consortium. The appeal from the court’s judgment sustaining the defendant’s plea in abatement must accordingly be

Dismissed.


Pannell and Quillian, JJ., concur.

Richard D. Phillips, for appellant.
Adams, Adams, Brennan & Gardner, Edward T. Brennan, for appellee.